


 
EXHIBIT 10.2


EXECUTION VERSION
    


FOURTH AMENDMENT AND LIMITED WAIVER TO SECOND LIEN CREDIT AGREEMENT


This Fourth Amendment and Limited Waiver (“Agreement”) to Second Lien Credit
Agreement is entered into as of January 15, 2013 (the “Fourth Amendment
Effective Date”), by and among DIAL GLOBAL, INC. (f/k/a WESTWOOD ONE, INC.), a
Delaware corporation (the “Borrower”), and the Lenders party hereto.
RECITALS
WHEREAS, reference is made to that certain Second Lien Credit Agreement, dated
as of October 21, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used but not
defined herein have the meanings given to such terms in the Credit Agreement),
by and among the Borrower, the Lenders, Cortland Capital Market Services, LLC,
as administrative agent and collateral agent for the Lenders (in such capacity,
and together with its successors and permitted assigns, the “Administrative
Agent”), and Macquarie Capital (USA) Inc., as syndication agent (in such
capacity, and together with its successors and permitted assigns, the
“Syndication Agent”);
WHEREAS, the Borrower, the Lenders, and the Sponsor entered into that certain
Second Amendment and Limited Waiver to Second Lien Credit Agreement, dated as of
November 15, 2012 (the “Second Amendment”) to waive certain “Anticipated
Defaults” (as defined in the Second Amendment) through December 14, 2012 (the
“Initial Waiver Period”);
WHEREAS, the Borrower, the Lenders, and the Sponsor entered into that certain
Third Amendment and Limited Waiver to Second Lien Credit Agreement, dated as of
December 14, 2012 (the “Third Amendment”) to waive certain “Specified Defaults”
(as defined in the Third Amendment, which definition includes the Anticipated
Defaults);
WHEREAS, pursuant to the Third Amendment, the Lenders agreed to extend the
Initial Waiver Period through January 15, 2013 upon the terms and subject to the
conditions set forth therein;
WHEREAS, the Lenders have again agreed to extend the Initial Waiver Period and
thereby temporarily waive the Specified Defaults, and add a supplemental
facility (the “Supplemental Loan”) to the Credit Agreement, in each case upon
the terms and subject to the conditions set forth herein and in the Credit
Agreement as amended hereby;
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
Section 1.Section References. Unless otherwise expressly stated herein, all
Section references herein shall refer to Sections of the Credit Agreement.



--------------------------------------------------------------------------------




Section 2.Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement is
hereby amended as of the Fourth Amendment Effective Date as follows:


2.1    Section 1.1 of the Credit Agreement is hereby amended by adding, or
restating, as applicable, the following definitions in the appropriate
alphabetical order:
“Annual Budget” has the meaning specified in the Fourth Amendment.
“Book Cash” means cumulative cash from all accounts and near-cash investments,
less checks in float.


“Borrowing Request” has the meaning specified in Section 2.3.


“Commitment” means, collectively, the Initial Commitment and the Supplemental
Commitment.
“Fourth Amendment” means that certain Fourth Amendment and Limited Waiver to the
Credit Agreement dated as of January 15, 2013, by and among the Borrower and the
Lenders party thereto.
“Fourth Amendment Effective Date” has the meaning specified in the Fourth
Amendment.


“Initial Commitment” means, with respect to each Lender, the commitment of such
Lender to make Initial Term Loans to the Borrower, which commitment is in the
amount set forth opposite such Lender's name on Schedule I under the caption
“Commitment”, as amended to reflect Assignments and as such amount may be
reduced pursuant to this Agreement. The aggregate amount of the Initial
Commitments on the Closing Date equals $85,000,000.


“Initial Lender” means any Lender that has made an Initial Term Loan or that
from time to time becomes a party hereto by execution of an Assignment of an
Initial Term Loan, in each case together with its permitted successors and
assigns.


“Initial Term Loan” has the meaning specified in Section 2.1.


“Lender” means as applicable, an Initial Lender or a Supplemental Lender, and
“Lenders” means the Initial Lenders and the Supplemental Lenders.


“Limited Waiver Termination Date” has the meaning specified in the Fourth
Amendment.
“Minimum Liquidity” means the Borrower's projected Book Cash, plus the undrawn
amount of the Supplemental Commitment, on the proposed funding date of a
Supplemental Loan, before giving effect to the requested Supplemental Loan.



2

--------------------------------------------------------------------------------




“Projected Liquidity” means the difference of (A) the Borrower's Book Cash on
the date that a Borrowing Request is submitted minus (B) projected cash
disbursements from and after the delivery of the Borrowing Request to and
including the proposed funding date of a Supplemental Loan.


“Required Supplemental Lenders” means at any time, Supplemental Lenders having
at such time in excess of 66 2/3% of the aggregate Supplemental Commitments (or,
if such Supplemental Commitments are terminated, the Pro Rata Outstandings with
respect to the Supplemental Loan) then in effect.


“Supplemental Commitment” means, with respect to each Supplemental Lender, the
commitment of such Supplemental Lender to make a Supplemental Loan to the
Borrower in the amount specified on Schedule II. The aggregate amount of the
Supplemental Commitments on the Fourth Amendment Effective Date equals
$5,000,000.


“Supplemental Lender” means any financial institution or other Person that (a)
is listed on the signature pages hereof as a “Supplemental Lender” or (b) from
time to time becomes a party hereto in such capacity by execution of an
Assignment of a Supplemental Loan, in each case together with its permitted
successors and assigns.


“Supplemental Loan” has the meaning specified in Section 2.1.


“Supplemental Loan Maturity Date” means February 28, 2013 or such earlier date
on which the Supplemental Loan is accelerated automatically or with the consent
of Required Supplemental Lenders upon the occurrence of any Event of Default.
        
“Term Loan” means, as applicable, an Initial Term Loan or a Supplemental Loan
and “Term Loans” means the Initial Term Loans and the Supplemental Loans.


“Weekly Budget” means a weekly budget through February 28, 2013 showing
anticipated receipts and disbursements.


2.2    Section 2.1 is hereby amended to read in its entirety as follows:


“The Commitments. On the terms and subject to the conditions contained in this
Agreement, each Initial Lender that is listed on the signature pages hereof as a
“Lender” severally, but not jointly, agrees to make a loan (each an “Initial
Term Loan”) in Dollars to the Borrower on the Closing Date, in an amount not to
exceed such Lender's Initial Commitment. On the terms and subject to the
conditions contained in this Agreement, each Supplemental Lender severally, but
not jointly, agrees to make supplemental Term Loans (each a “Supplemental Loan”)
in Dollars to the Borrower, in an amount not to exceed such Supplemental
Lender's Supplemental Commitment. Amounts of Initial Term Loans and Supplemental
Loans repaid may not be reborrowed.”



3

--------------------------------------------------------------------------------




2.3    Section 2.3 is hereby amended to read in its entirety as follows:


“Availability of Supplemental Loans. Supplemental Loans shall only be available
upon the satisfaction of all other terms and conditions of this Agreement. All
borrowing requests with respect to the Supplemental Loans shall be in a minimum
principal amount of $1,000,000 or the remaining amount of the Supplemental
Commitment, if less, and shall be made exactly three (3) Business Days prior to
the proposed funding date by written notice to the Syndication Agent and
Administrative Agent. Written notices for all funding requests shall be in the
form attached hereto as Schedule III (each, a “Borrowing Request”).”


2.4    Section 2.5 is hereby amended to read in its entirety as follows:


“Termination of the Commitments. All outstanding Initial Commitments shall
terminate on the Closing Date (after giving effect to the Borrowing occurring on
such date). All outstanding Supplemental Commitments shall terminate on the
Supplemental Loan Maturity Date, subject to earlier termination pursuant to
Section 9.2(b) hereof.


2.5    Section 2.6 is hereby amended to read in its entirety as follows:


“Repayment of Term Loans. The Borrower promises to repay the entire unpaid
principal amount of the Initial Term Loans and all accrued and unpaid interest
on such Initial Term Loans on the Maturity Date. The Borrower promises to repay
the entire unpaid principal amount of the Supplemental Loans and all accrued and
unpaid interest on such Supplemental Loans on the Supplemental Loan Maturity
Date.”


2.6    Section 2.9 is hereby amended by adding the following paragraph at the
end of such section:


“(e)    Interest on Supplemental Loans. Notwithstanding anything to the contrary
contained herein, the Supplemental Loans shall bear interest at the Eurodollar
Rate for a one month Interest Period (which for purposes of this Section 2.9(e)
shall not be less than 1.5%) plus 11.5%. The Borrower shall pay such interest
payments to the Supplemental Lenders in cash on the last Business Day of each
month and on the Supplemental Loan Maturity Date.”



4

--------------------------------------------------------------------------------




2.7    Section 2.10 is hereby amended by adding the following sentence to the
end of such section:


“Notwithstanding anything to the contrary contained herein, Supplemental Loans
shall be maintained as Eurodollar Rate Loans with a one month Interest Period
and may not be converted to Base Rate Loans. Supplemental Loans funded less than
one month prior to the Supplemental Loan Maturity Date shall not be subject to
any breakage costs that may otherwise be owing pursuant to Section 2.16(a) upon
repayment of such Supplemental Loans on the Supplemental Loan Maturity Date.”


2.8    Section 2.11 is hereby amended by adding the following sentence to the
end of such section:


“On the Fourth Amendment Effective Date, the Borrower shall pay to the Lenders a
fully earned and nonrefundable fee of $125,000, which fee shall be added to the
principal balance of the Supplemental Loans, but for avoidance of doubt shall
not reduce the available amount of Supplemental Commitments.”


2.9    Section 2.12 is hereby amended to read in its entirety as follows:


“(a)     Application of Voluntary Prepayments. Unless otherwise provided in this
Section 2.12 or elsewhere in any Loan Document, all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower shall be applied to repay the Obligations the Borrower designates;
provided, however that in no event shall any interest (other than interest paid
in kind) or principal of any Initial Term Loans be paid prior to payment in full
of the Supplemental Loans.


(b)    Application of Mandatory Prepayments. Subject to the provisions of clause
(c) below with respect to the application of payments during the continuance of
an Event of Default, any payment made by the Borrower to the Administrative
Agent pursuant to Section 2.8 or any other prepayment of the Obligations
required to be applied in accordance with this clause (b) shall be applied
first, to repay the outstanding principal balance of the Supplemental Loans,
second, to repay the outstanding principal balance of the Initial Term Loans,
and third, to repay all other Obligations due and payable hereunder and, then,
with any excess to be distributed to the Borrower.



5

--------------------------------------------------------------------------------




(c)    Application of Payments During an Event of Default. The Borrower hereby
irrevocably waives, and agrees to cause each other Group Member to waive, the
right to direct the application during the continuance of an Event of Default of
any and all payments in respect of any Obligation and any proceeds of Collateral
and agrees that, notwithstanding the provisions of clause (a) above, the
Administrative Agent may, and, upon either (A) the direction of the Required
Lenders or (B) the acceleration of any Obligation pursuant to Section 9.2,
shall, subject to the terms of the Intercreditor Agreement, apply all payments
in respect of any Obligation, all funds on deposit in any Cash Collateral
Account and all proceeds of Collateral (i) first, to pay Obligations in respect
of any cost or expense reimbursements, fees or indemnities then due to the
Administrative Agent, (ii) second, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to the Arranger and the
Syndication Agent, (iii) third, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to the Supplemental
Lenders, (iv) fourth, to pay interest then due and payable in respect of the
Supplemental Loans, (v) fifth, to repay the outstanding principal amounts of the
Supplemental Loans, (vi) sixth, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to the Initial Lenders,
(vii) seventh, to pay interest then due and payable in respect of the Initial
Term Loans, (viii) eighth, to repay the outstanding principal amounts of the
Initial Term Loans, (ix) ninth, to the ratable payment of all other Obligations,
and (x) tenth, to the Borrower or such other Person entitled thereto under
applicable law.


(d)    Application of Payments Generally. All repayments (including prepayments)
of any Term Loans shall be applied to repay the Supplemental Loans prior to the
Initial Term Loans, and to repay such Initial Term Loans outstanding as Base
Rate Loans prior to such Term Loans outstanding as Eurodollar Rate Loans, with
those Eurodollar Rate Loans having earlier expiring Interest Periods being
repaid prior to those having later expiring Interest Periods. All repayments of
Term Loans shall be allocated ratably among (x) the Supplemental Loans as a
single class and (y) the Initial Term Loans as a single class. If sufficient
amounts are not available to repay all outstanding Obligations described in any
priority level set forth in this Section 2.12, the available amounts shall be
applied, unless otherwise expressly specified herein, to such Obligations
ratably based on the proportion of the Secured Parties' interest in such
Obligations. Any priority level set forth in this Section 2.12 that includes
interest shall include all such interest, whether or not accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.



6

--------------------------------------------------------------------------------




(e)    Prepayment Premium. Each prepayment pursuant to Section 2.7 or Section
2.8(b)(ii) made by the Borrower on or prior to the first anniversary of the
Closing Date shall be accompanied by the Make Whole Amount. Each prepayment
pursuant to Section 2.7 or Section 2.8(b)(ii) after the first anniversary of the
Closing Date but on or prior to the fourth anniversary of the Closing Date shall
be made by Borrower at (i) 103.0% of the principal amount of the Term Loans so
prepaid if such prepayment occurs on or prior to the second anniversary of the
Closing Date, (ii) 102.0% of the principal amount of the Term Loans so prepaid
if such prepayment occurs after the second anniversary of the Closing Date, but
on or prior to the third anniversary of the Closing Date and (iii) 101.0% of the
principal amount of the Term Loans so prepaid if such prepayment occurs after
the third anniversary of the Closing Date, but on or prior to the fourth
anniversary of the Closing Date. Notwithstanding the forgoing, Borrower may
prepay Supplemental Loans by paying 103.0% of the principal amount of the
Supplemental Loans so prepaid, together with any accrued unpaid interest.”    


2.10    Section 2.13 of the Credit Agreement is hereby amended by adding “and
Monday, February 11, 2013” after the phrase “November 9, 2012,” and adding the
following provision to the end of such section:
“; provided, however, that the interest payment due on February 11, 2013 may
only be paid in kind if no Default is continuing on such date.”
        
2.11    A new Section 3.3 of the Credit Agreement is hereby added which will
read in its entirety as follows:


“Section 3.3    Conditions Precedent to Supplemental Loans.
The obligation of each Supplemental Lender to make any Supplemental Loan on any
date is subject to the satisfaction or due waiver of each of the following
conditions precedent, unless waived by the Required Supplemental Lenders in
their sole and absolute discretion:


(a)    The Borrower shall have delivered the Weekly Budget on or before the
Fourth Amendment Effective Date.


(b)    The representations and warranties set forth in any Loan Document
(provided that Section 4.5 shall be tested with reference to the Fourth
Amendment Effective Date instead of December 31, 2010 and further provided that
Section 4.6 is excluded) shall be true and correct in all material respects (but
in all respects if such representation or warranty is qualified by “material” or
“Material Adverse Effect”) on and as of such date or, to the extent such
representations and warranties expressly relate to an earlier date, on and as of
such earlier date (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect).



7

--------------------------------------------------------------------------------




(c)    No Default shall be continuing.


(d)    The Administrative Agent and Syndication Agent shall have received a
written, timely and duly executed and completed Borrowing Request.


(e)    (i) Projected Liquidity does not exceed $2,500,000, (ii) by 5:00 pm (ET)
on the date before the Supplemental Loan is to be funded, the CFO shall have
certified that the Borrower's actual Book Cash minus disbursements made or
projected to be made through the end of date of such funding is below
$2,500,000, (iii) as of the Borrowing Request date, the Minimum Liquidity shall
not be projected to be less than $500,000 on the proposed funding date, and (iv)
by 5:00 pm (ET) on the date before the Supplemental Loan is to be funded, the
CFO shall have certified that the Borrower's Book Cash on the Supplemental Loan
funding date will be no greater than $3,500,000 after giving effect to such
Supplemental Loan and all projected disbursments on such date; provided,
however, that in the event the condition in clause (e)(iv) is the only condition
not satisfied, the Supplemental Loan shall be made, but reduced by the amount
necessary to comply with such condition.


2.12    Section 7 of the Credit Agreement is hereby amended by adding a new
Section 7.17, which shall read in its entirety as follows:


Section 7.17     Budget Covenants. The Borrower shall operate in compliance with
the Annual Budget in all material respects, provided that the Loan Parties may
incur reasonable and necessary unanticipated expenditures, including, without
limitation, unscheduled maintenance expenses or unscheduled capital expenditure
expenses, up to $500,000 in the aggregate.


2.13    Section 9.1(c)(ii) of the Credit Agreement is hereby amended to add “or
7.17 (Budget Covenants),” after the phrase “6.1(d), (f), (g) or (h) (Financial
Statements).”


2.14      Section 9.1 of the Credit Agreement is hereby amended by (i) deleting
“or” at the end of clause (h) thereof, (ii) replacing the period at the end of
clause (i) thereof with “; or” and adding the following new clause (j):


“(j)    there occurs any event that would reasonably be expected to result in a
Material Adverse Effect, tested with reference to the Fourth Amendment Effective
Date as the reference point for comparison, which determination shall be made
solely by the Required Lenders in their reasonable discretion.”


2.15    Section 9.2 is hereby amended by adding “(a)” before the first section
and adding the following section (b):



8

--------------------------------------------------------------------------------




(b)    Suspension or Termination of Supplemental Commitment. Upon the occurrence
of any Default or Event of Default, the Syndication Agent may, and at the
request of the Required Supplemental Lenders, the Syndication Agent shall,
without notice or demand, immediately suspend or terminate the Supplemental
Lenders' obligations to make any additional Supplemental Loans.


Section 3.Limited Waiver.
3.1    Solely during the Waiver Period (as defined below) and not at any other
time, the Lenders hereby agree to temporarily waive the Specified Defaults and
the right to accelerate the Obligations as a result thereof. During the Waiver
Period, the Specified Defaults shall be deemed not to have occurred or be
continuing, and the Administrative Agent and the Lenders shall have no right to
enforce rights or exercise remedies with respect to the Specified Defaults. The
waivers provided pursuant to the terms of this Agreement shall automatically and
without further action or notice by any party expire on the Limited Waiver
Termination Date (as defined below).
3.2    No waiver provided herein shall remain in effect after the Limited Waiver
Termination Date. Upon the Limited Waiver Termination Date, (i) the Anticipated
Defaults shall be deemed to be Events of Default in full force and effect,
having occurred as of September 30, 2012 and continuing uninterrupted
thereafter, and (ii) all other Specified Defaults shall be deemed to be Events
of Default in full force and effect, having occurred as of December 31, 2012 and
continuing uninterrupted thereafter, in each case of clauses (i) and (ii), for
all purposes, including, without limitation, for purposes of calculating and
charging default interest under Section 2.9(c) of the Credit Agreement, and the
Administrative Agent and the Lenders shall retain all of the rights and remedies
related thereto. This Agreement shall not have the effect of tolling or
extending any applicable cure period beyond the period that would have applied
absent this Agreement. Nothing in this Agreement shall be deemed to constitute a
waiver by the Administrative Agent or the Lenders of any Default, whether now
existing or hereafter arising, or of any right or remedy the Administrative
Agent or the Lenders may have under any of the Loan Documents or applicable law,
except to the extent expressly set forth herein, nor shall the Lenders'
execution and delivery of this Agreement establish a course of dealing among the
Lenders and the Borrower or in any way obligate the Lenders to hereafter provide
any further waiver of any kind, to provide any further time prior to the
enforcement of their rights or to provide any other financial accommodations to
or on behalf of the Borrower or any other Loan Party.
3.3    Notwithstanding anything to the contrary herein, the Lenders do not now
waive, nor do they agree that they will waive in the future, any further Default
or Event of Default. Neither this Agreement nor any course of dealing or delay
or failure of the Lenders in exercising any right, remedy, power or privilege
under or in connection with any Event of Default shall affect any other or
future exercise thereof or the existence of any other right, remedy, power or
privilege, except to the extent expressly set forth herein; nor shall any single
or partial exercise of any such right, remedy, power or privilege or any
abandonment or discontinuance of the steps to enforce any such right, remedy,
power or privilege (pursuant to this Agreement or otherwise) preclude any
further exercise thereof or of any other right, remedy, power or privilege,
except to the extent expressly set forth herein.

9

--------------------------------------------------------------------------------




For the purposes hereof,
“Limited Waiver Termination Date” means the earlier to occur of:
(i) 5:00 p.m. (New York city time) on Thursday, February 28, 2013; or
(ii) the date on which a Limited Waiver Termination Event occurs.
“Limited Waiver Termination Event” means any of the following:
(i) the occurrence of any Event of Default or Default other than the Specified
Defaults;
(ii) any representation or warranty made by any Loan Party in connection with
this Agreement shall prove to be false in any material respect (but in all
respects if such representation is qualified by “material” or “Material Adverse
Effect”) as of the date when made;
(iii) the failure of any Loan Party to comply with any term, condition or
covenant set forth in this Agreement;
(iv) any Loan Party modifies or amends its agreements with CBS Radio Inc., in
any material manner that is unacceptable to the Required Lenders and such
amendment or modification has not been made acceptable to the Required Lenders
within three (3) Business Days after written notice to Borrower of such
unacceptability; or
(v) the expiration of the “Waiver Period” under and as defined in the First Lien
Limited Waiver (defined below).
“Waiver Period” means the period beginning on the Second Amendment Effective
Date and ending on the Limited Waiver Termination Date.
Section 4.Conditions Precedent. The effectiveness of this Agreement is subject
to the following conditions precedent:
4.1    The Administrative Agent shall have received each of the following:
(a)    Agreement. This Agreement, duly executed and delivered by each Loan Party
and the Required Lenders;

10

--------------------------------------------------------------------------------




(b)    First Lien Waiver. (i) A copy of the waiver to the First Lien Credit
Agreement entered into by the Loan Parties and the Required Lenders (as defined
in the First Lien Credit Agreement) in the form attached hereto as Exhibit A
(the “First Lien Limited Waiver”) and (ii) evidence satisfactory to the
Administrative Agent that such waiver has been executed and delivered and is in
full force and effect on or prior to the Fourth Amendment Effective Date;
(c)    Intercreditor Amendment. An amendment to the Intercreditor Agreement in
substantially the form attached hereto as Exhibit B, which shall have been duly
executed and delivered by the parties thereto;
(d)    Payment of Professionals. The Borrower shall have paid all reasonable and
documented accrued and unpaid fees and expenses through the Fourth Amendment
Effective Date of Capstone Advisory Group, LLC and Latham & Watkins LLP that
have been requested pursuant to an invoice delivered to the Chief Financial
Officer of the Borrower on or prior to the Fourth Amendment Effective Date;
(e)    Weekly Budget. The Borrower shall have delivered the Weekly Budget to the
Syndication Agent;
(f)    Annual Budget. The Borrower shall have answered all material questions of
Capstone Advisory Group, LLC with respect to the annual budget initially
delivered to the Lenders on January 4th and 5th of 2013 (the “Annual Budget”);
and
(g)     Term Sheet. The Borrower, Sponsor, and Required First Lien Lenders shall
have agreed to a non-binding restructuring term sheet in form and substance
acceptable to the Required Lenders.
Section 5.Representations and Warranties; Reaffirmation of Grant. Each Loan
Party hereby represents and warrants to the Administrative Agent and the Lenders
that, as of the Fourth Amendment Effective Date immediately after giving effect
to this Agreement, (a) all representations and warranties of the Loan Parties
set forth in the Credit Agreement and in any other Loan Document (provided that
Section 4.5 shall be tested with reference to the Third Amendment Effective Date
instead of December 31, 2010 (and shall exclude any Material Adverse Effect
based on facts disclosed in writing to the Syndication Agent or a representative
previously designated by the Lenders to receive such material (the “Lender
Designee”) prior to the Fourth Amendment Effective Date) and further provided
that Section 4.6 of the Credit Agreement is excluded), are true and correct in
all material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”) on and as of the Fourth
Amendment Effective Date to the same extent as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (but in all respects if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”) on and as of such earlier date, (b) no Default or Event of Default has
occurred and is continuing, (c) the Credit

11

--------------------------------------------------------------------------------




Agreement (as amended by this Agreement) and all other Loan Documents are and
remain legally valid, binding obligations of the Loan Parties, enforceable
against each such Loan Party in accordance with their respective terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors' rights generally or by equitable
principles relating to enforceability, (d) each of the Loan Documents to which
such Loan Party is a party pursuant to which a Lien has been granted in favor of
the Administrative Agent and all of the Collateral described therein do and
shall continue to secure the payment of all Obligations as set forth in such
respective Loan Documents, and (e) all contracts that generated more than 5% of
the consolidated total revenue of the Borrower and its Subsidiaries for the four
quarter period ending on September 30, 2012 have been provided to the
Syndication Agent. Each Loan Party that is a party to the Guaranty and Security
Agreement or any of the Loan Documents pursuant to which a Lien has been granted
in favor of the Administrative Agent hereby reaffirms its grant of a security
interest in the Collateral to the Administrative Agent for the ratable benefit
of the Secured Parties, as collateral security for the prompt and complete
payment and performance when due of the Obligations.


Section 6.     Release; Covenants; Acknowledgement
6.1    Each Loan Party hereby absolutely and unconditionally releases and
forever discharges the Administrative Agent, the Syndication Agent, each Lender
and each of their respective Related Persons (each a “Released Party”), from any
and all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which any Loan Party has had, now has or has made
claim to have against any such person for or by reason of any act, omission,
matter, cause or thing whatsoever in connection with the Credit Agreement
arising from the beginning of time to and including the Fourth Amendment
Effective Date, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. It is the intention of each Loan Party in
providing this release that the same shall be effective as a bar to each and
every claim, demand and cause of action specified in the immediately preceding
sentence. Each Loan Party acknowledges that it may hereafter discover facts
different from or in addition to those now known or believed to be true with
respect to such claims, demands, or causes of action and agree that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts. Each Loan Party understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

12

--------------------------------------------------------------------------------




6.2    Each Loan Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Loan Party pursuant to the above release. If any Loan Party or any of their
successors, assigns or other legal representatives violates the foregoing
covenant, each Loan Party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys' fees and costs incurred by such Released Party as a result of such
violation.
6.3    Each Loan Party represents and warrants that, to its knowledge, there are
no liabilities, claims, suits, debts, liens, losses, causes of action, demands,
rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, which any Loan Party may have
or claim to have against any Released Party arising with respect to the
Obligations, the Credit Agreement, this Agreement or any other Loan Document.
6.4    Each Released Party agrees that nothing set forth in this Section 6 is
intended to, nor shall anything set forth in this Section 6 be construed to,
terminate any contractual obligations of the Released Parties to the Loan
Parties under the Credit Agreement or the other Loan Documents, which shall
remain in full force and effect.
6.5    Members of management and any financial advisor of any Loan Party will be
reasonably available to the Lenders and their advisors on reasonable advance
notice and subject to customary confidentiality arrangements to discuss the
operations, prospects, and financial status of the Loan Parties in a manner
reasonably satisfactory to the Lenders and the Lender Designee. The Borrower
shall (a) conduct onsite in-person weekly meetings with the Lender Designee and
representatives separately designated by the First Lien Lenders (collectively
with the Lender Designee, the “Lender Designees”) and provide such Lender
Designees with daily access to the Chief Executive Officer and Chief Financial
Officer of the Borrower on reasonable notice and (b) provide the Syndication
Agent with reasonably detailed weekly updates regarding the Borrower's progress
on strategic alternatives and restructuring initiatives. Any failure to comply
with any provision of this Section 6.5 shall constitute an immediate Limited
Waiver Termination Event.
Section 7.     Survival. All representations and warranties made in this
Agreement or any other Loan Document shall survive the execution and delivery of
this Agreement, and no investigation by the Administrative Agent, Syndication
Agent, or the Lenders shall affect the representations and warranties or the
right of the Administrative Agent, Syndication Agent, and the Lenders to rely
upon them.
 
Section 8.     Reference to Agreement. The Credit Agreement is hereby amended so
that any reference in the Loan Documents to the Credit Agreement, whether direct
or indirect, shall mean a reference to the Credit Agreement as amended hereby.
This Agreement shall constitute a Loan Document under the Credit Agreement.

13

--------------------------------------------------------------------------------




Section 9.     Costs and Expenses of the Administrative Agent and Syndication
Agent. The Borrower shall pay on demand all reasonable out-of-pocket and
documented costs and expenses of the Administrative Agent and Syndication Agent
(including the reasonable fees, costs and expenses of counsel to the
Administrative Agent and Syndication Agent) incurred in connection with the
preparation, execution and delivery of this Agreement. The Borrower shall
continue to pay the fees and expenses of Capstone Advisory Group, LLC in
accordance with the Engagement Letter, dated as of November 15, 2012, between
Capstone Advisory Group, LLC and Latham & Watkins LLP, as amended.


Section 10.     Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
STATE OF NEW YORK.


Section 11.     Execution. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier (or electronic
mail (in PDF format)) shall be effective as delivery of a manually executed
counterpart of this Agreement.


Section 12.     Limited Effect. This Agreement relates only to the specific
matters expressly covered herein, shall not be considered to be a waiver of any
rights, claims or remedies any Lender may have under the Credit Agreement or
under any other Loan Document (except as expressly set forth herein) or under
applicable law, and shall not be considered to create a course of dealing or to
otherwise obligate in any respect any Lender to execute similar or other
amendments or grant any waivers under the same or similar or other circumstances
in the future.


Section 13.     Ratification by Guarantors; Other Matters.
  
13.1        Ratification by Guarantors. Each of the Guarantors acknowledges that
its consent to this Agreement is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Agreement and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Agreement, such
Guarantor's guaranty under the Guaranty and Security Agreement shall remain in
full force and effect without modification thereto and (ii) nothing herein shall
in any way limit any of the terms or provisions of such Guarantor's guaranty or
any other Loan Document executed by such Guarantor (as the same may be amended
from time to time), all of which are hereby ratified, confirmed and affirmed in
all respects. Each of the Guarantors hereby agrees and acknowledges that no
other agreement, instrument, consent or document shall be required to give
effect to this section. Each of the Guarantors hereby further acknowledges that
the Borrower, the Administrative Agent and any Lender may from time to time
enter into any further amendments, modifications, terminations and/or waivers of
any provisions of the Loan Documents without notice to or consent from such
Guarantor and without affecting the validity or enforceability of such
Guarantor's guaranty or giving rise to any reduction, limitation, impairment,
discharge or termination of such Guarantor's guaranty.

14

--------------------------------------------------------------------------------




13.2    Other Matters. The Borrower shall (a) not modify or amend any of its
material agreements in a manner materially adverse to the Borrower, taken as a
whole with respect to each such agreement, (b) provide updates at least once per
week on the status of negotiations with CBS Radio Inc., or more frequently if
necessary to keep the Lenders informed of all material developments and consult
with the Lenders with respect to such negotiations and developments, (c) cause
the Required Professional (as defined in the Third Amendment) to provide a
sufficiently detailed oral or written weekly report to the Lenders and Capstone
Advisory Group, LLC describing his efforts from the prior week, and make the
Required Professional available to discuss such efforts with the Lenders and
Capstone Advisory Group, LLC with reasonable advance notice, (d) provide a
weekly analysis of upfront sales on an account-level basis to the Lender
Designees for their eyes only, provided that the Lender Designees may prepare
and deliver to the Lenders and First Lien Lenders a high level summary thereof
provided that such summary shall have been previously reviewed by, and shall be
in form and substance reasonably acceptable to, the Borrower, (e) deliver (i) a
final budget for the 2013 calendar year in form, scope and substance acceptable
to the Required Lenders in their reasonable discretion, which shall include a
monthly income statement, balance sheet and cash flow statement, in each case
incorporating revised major contracts terms, revised sales compensation,
restructuring costs, and other cost savings and (ii) forecasted quarterly income
statements, balance sheet and cash flow statements through the term of the
Facilities, in form, scope and substance acceptable to the Required Lenders in
their reasonable discretion, in each case, no later than February 1, 2013,
including a detailed set of assumptions on which such final budget and forecast
are based, (f) deliver a comprehensive summary of requested modifications to the
First Lien Credit Agreement by February 1, 2013, (g) execute a binding
restructuring support agreement in form, scope and substance acceptable to the
Required Lenders by February 22, 2013, and (h) execute and deliver definitive
documentation with respect to the “Transaction” as defined in and contemplated
by the Term Sheet, all in form, scope and substance acceptable to the Required
Lenders, and consummate such Transaction by February 28, 2013. Any failure to
comply with the foregoing provisions of this Section 13.2 shall constitute an
immediate Limited Waiver Termination Event.
Section 14.    Sponsor Agreement. Each Sponsor agrees, on behalf of itself and
the other Affiliated Lenders directly or indirectly controlled by such Sponsor,
that for the period beginning on the Fourth Amendment Effective Date and ending
on the 100th day following the Limited Waiver Termination Date, it shall not
acquire any interest (including any participation interest) in any loan made
pursuant to Section 7.16(B) of the Credit Agreement, without (i) first notifying
the Syndication Agent in writing ten (10) Business Days prior to making any
offer to acquire such interest, and (ii) allowing the Lenders to acquire such
interest instead, on terms substantially similar in all material respects to
such proposal; provided that, if the Lenders have made such a bona fide and
binding matching offer, the Sponsors and the other Affiliated Lenders directly
or indirectly controlled by any Sponsor shall not acquire any such interest.



15

--------------------------------------------------------------------------------




Section 15.     Amendment to Intercreditor Agreement. The Lenders hereby
authorize and direct the Administrative Agent to enter into an amendment to the
Intercreditor Agreement in substantially the form attached hereto as Exhibit B.


[signature pages follow]

16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


DIAL GLOBAL, INC. (f/k/a WESTWOOD ONE, INC.),
as Borrower
 


By:    /S/ SPENCER BROWN                        
Name: Spencer Brown
Title: Chief Executive Officer




WESTWOOD ONE PROPERTIES, INC.,
WESTWOOD ONE STATIONS - NYC, INC.,
WESTWOOD ONE RADIO, INC.,
WESTWOOD ONE RADIO NETWORKS, INC.,
WESTWOOD NATIONAL RADIO CORPORATION,
VERGE MEDIA COMPANIES, LLC,
VERGE MEDIA GROUP HOLDINGS, INC,.
VERGE MEDIA INTERMEDIATE HOLDINGS, INC.,
VERGE MEDIA, INC.,
VERGE MEDIA SOLUTIONS, LLC,
EXCELSIOR RADIO NETWORKS, LLC,
EXBT, LLC,
DIAL COMMUNICATIONS GLOBAL MEDIA, LLC,
EXCELSIOR NETWORK GROUP, LLC,
RDG EXCELSIOR HOLDINGS, LLC,
EXCELSIORTM, INC.,
EXCELSIOR MEDIA NETWORKS, LLC,
JPN, LLC,
EXCELSIOR RADIO NETWORK VENTURES, LLC,
EXCELSIOR RADIO HOLDINGS, LLC,
EXCELSIOR MEDIAAMERICA, INC.,
DG RADIO NETWORKS, LLC,
AMERICAN COMEDY NETWORK, LLC, and
GORADIO, LLC,
as Guarantors




By:    /S/ SPENCER BROWN                    
    Name: Spencer Brown     
Title: Chief Executive Officer





--------------------------------------------------------------------------------




MIHI LLC, as a Lender






By:    /S/ JOSEPH DITOMASO                    
Name: Joseph DiTomaso
Title:    Authorized Signatory






By:    /S/ KEVIN S. SMITH                    
Name: Kevin S. Smith
Title:    Authorized Signatory




 





18

--------------------------------------------------------------------------------




GRACE BAY HOLDINGS II, LLC, as a Lender




By:    /S/ JOHN BOLDUC                    
Name: John Bolduc
Title:    Authorized Signatory





--------------------------------------------------------------------------------




BLACKROCK KELSO CAPITAL CORPORATION, as a Lender and a Supplemental Lender




By:    BlackRock Kelso Capital Advisors LLC
its Investment Advisor




By:    /S/ MICHAEL LAZAR
Name:    Michael Lazar
Title:    Chief Operating Officer



20

--------------------------------------------------------------------------------




OCM Principal Opportunities Fund III, L.P., with respect to Section 14 only


By: OCM Principal Opportunities Fund III GP, L.P.
Its: General Partner


By: Oaktree Fund GP I, L.P.
Its: General Partner




By:    /S/ RICHARD GOLDSTEIN                    
Name: Richard Goldstein
Title: Authorized Signatory


By:    /S/ DAVID QUICK                    
Name: David Quick
Title: Authorized Signatory






OCM Principal Opportunities Fund IIIA, L.P., with respect to Section 14 only


By: OCM Principal Opportunities Fund III GP, L.P.
Its: General Partner


By: Oaktree Fund GP I, L.P.
Its: General Partner




By:    /S/ RICHARD GOLDSTEIN                    
Name: Richard Goldstein
Title: Authorized Signatory


By:    /S/ DAVID QUICK                        
Name: David Quick
Title: Authorized Signatory







--------------------------------------------------------------------------------




OCM Principal Opportunities Fund IV, L.P., with respect to Section 14 only


By: OCM Principal Opportunities Fund IV GP, L.P.
Its: General Partner


By: OCM Principal Opportunities Fund IV GP, Ltd.
Its: General Partner




By:    /S/ RICHARD GOLDSTEIN                    
Name: Richard Goldstein
Title: Managing Director




By:    /S/ DAVID QUICK                        
Name: David Quick
Title: Senior Vice President





22

--------------------------------------------------------------------------------




Gores Radio Holdings, LLC, as a Sponsor and with respect to Section 14 only






By:    /S/ MARK STONE                    
Name: Mark Stone
Title:





--------------------------------------------------------------------------------




 
EXHIBIT A
First Lien Limited Waiver
Refer to Exhibit 10.1







--------------------------------------------------------------------------------




EXHIBIT B
Third Amendment to Intercreditor Agreement
Intentionally omitted.







--------------------------------------------------------------------------------




SCHEDULE II
Supplemental Loan Commitments


Lender
Supplemental Commitment
BLACKROCK KELSO CAPITAL CORPORATION
$5,000,000










--------------------------------------------------------------------------------




SCHEDULE III
Form of Supplemental Loan Borrowing Request


___________, _____


Macquarie Capital
125 West 55th Street
New York, NY 10019
Attention: Dial Global Account Manager


Cortland Capital Market Services
225 W. Washington St.
[Suite 1450]
Chicago, IL 60606


Ladies and Gentlemen:


The undersigned representative (“Borrower Representative”) refers to the Second
Lien Credit Agreement, dated as of October 21, 2011 (as amended, restated, or
otherwise modified from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), by and among Dial Global Inc.
(f/k/a Westwood One, Inc.), as Borrower, the other Persons named therein as Loan
Parties, Macquarie Capital (USA) Inc., as Syndication Agent, Cortland Capital
Market Services LLC, as Administrative Agent, and the Lenders, and hereby
irrevocably gives you notice, pursuant to Section 2.3 of the Credit Agreement,
that the undersigned hereby requests a Supplemental Loan under the Credit
Agreement, and in that connection sets forth below the information relating to
such request:
(i)
The date of the requested borrowing of the Supplemental Loan is __________,
____.

(ii)
The aggregate amount of the Supplemental Loan requested is $____________.

(iii)
The requested Supplemental Loan is to be sent to:

[Name of Bank]
[City of Bank]
Beneficiary:
Account No.: [number]
ABA No.: [number]
Attn: [name]




The undersigned hereby certifies that all of the conditions contained in
Section 3.3 of the Credit Agreement are satisfied in all respects on the date
hereof, and will be satisfied in all respects on the date of the requested
borrowing of Supplemental Loan, before and after giving effect thereto and to
the application of the proceeds therefrom. If this borrowing request is in
relation to an expense outside the Weekly Budget, the undersigned hereby
certifies that the requested Supplemental Loan shall be used for [________].
[signature page follows]





--------------------------------------------------------------------------------




DIAL GLOBAL, INC. (f/k/a WESTWOOD ONE, INC.),
as Borrower
 


By:                                        
    Name: Spencer Brown     
Title: Chief Executive Officer




WESTWOOD ONE PROPERTIES, INC.,
WESTWOOD ONE STATIONS - NYC, INC.,
WESTWOOD ONE RADIO, INC.,
WESTWOOD ONE RADIO NETWORKS, INC.,
WESTWOOD NATIONAL RADIO CORPORATION,
VERGE MEDIA COMPANIES, LLC,
VERGE MEDIA GROUP HOLDINGS, INC,.
VERGE MEDIA INTERMEDIATE HOLDINGS, INC.,
VERGE MEDIA, INC.,
VERGE MEDIA SOLUTIONS, LLC,
EXCELSIOR RADIO NETWORKS, LLC,
EXBT, LLC,
DIAL COMMUNICATIONS GLOBAL MEDIA, LLC,
EXCELSIOR NETWORK GROUP, LLC,
RDG EXCELSIOR HOLDINGS, LLC,
EXCELSIORTM, INC.,
EXCELSIOR MEDIA NETWORKS, LLC,
JPN, LLC,
EXCELSIOR RADIO NETWORK VENTURES, LLC,
EXCELSIOR RADIO HOLDINGS, LLC,
EXCELSIOR MEDIAAMERICA, INC.,
DG RADIO NETWORKS, LLC,
AMERICAN COMEDY NETWORK, LLC, and
GORADIO, LLC,
as Guarantors




By:                                        
    Name: Spencer Brown     
Title: Chief Executive Officer





